Exhibit 10.12 SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made as of the 21st day of August, 2008 AMONG: KingThomason Group, Inc a corporation formed pursuant to the laws of the State of Nevada and having an office for business at 21702 Evalyn Ave. Torrance, CA 90503 (“KGTH”) AND: Hardwired Interactive, Inc., a company formed pursuant to the laws of the State of Delaware and having an office for business located at 11 Red Sable Point, The Woodlands, TX 77380 ("HDWRD") AND: The shareholders of HDWRD, each of whom are set forth on the signature page of this Agreement (the “HDWRD Shareholders”) WHEREAS: A.The
